By the Court.
Davies, Ch. J.
[After reciting the findings.]—The appeal brings up for review the correctness of the judgment rendered in favor of the plaintiff, The Methodist Episcopal Church of Fort Edward, against the defendants. We are not embarrassed by the question, discussed in the opinions of the learned judges of the fourth district. When this case was first before them, upon the report of a referee before whom the same had been tried, that referee reported as a fact, that “ The Methodist Episcopal Church of Fort Edward ” was never incorporated, and never had a legal existence. The supreme court 'held, that the evidence did not authorize the referee to find this fact, and that court reversed the judgment of the referee and ordered a ne w trial. Upon the second trial the facts were found by the court as already detailed. We have now the fact found that said church in or about the year 1828, was duly incorporated pursuant to the statute of the State of New York in such case made and provided. The Methodist Episcopal church at Fort Edward was, therefore, a legal corporation; and, being such, the grant of the land in dispute, made on April 28,1829, by Walter Rogers and his wife, to the then trustees of the said church, for its use, vested the title of the lands in tliat corporation.
1 R. S. 727, § 47, declared, that every person who, by virtue of any grant, assignment or devise, now is or hereafter shall be entitled to the actual possession of lands and receipt of -the rents and profits thereof, shall be deemed to have a legal estate therein of the samey quality and duration, and subject to the same conditions, as his beneficial interest.
In Welsh v. Allen, 21 Wend. 147, the supreme court held, *473that in that case the trust being merely nominal in 1830, when 'the Revised Statutes went into operation, it became executed in the cestui que trust by virtue of the forty-seventh section of the article on uses and trusts (already quoted) and consequently the plaintiff held the legal title and was entitled to maintain that action. The head-note to this case is : When a trust of lands is wholly nominal the trust becomes executed by the statute in the cestui que trust, who may maintain ejectment for the recovery of the lands in his own name, without a previous conveyance from the trustee. To the same effect is the case of Nicol v. Walworth, 4 Den. 385.
Upon the facts found by the referee, the Methodist church corporation have never parted with the legal title to the lands in dispute so vested in them, and that corporation is therefore the proper party to maintain this action.
These views are decisive of this case, and lead to an affirmance of the judgment of the supreme court.
All the judges concurred, except Bocees, J., absent.
Judgment affirmed, with costs.